United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1875
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Gary L. Rockwood,                       *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: September 24, 2002

                                  Filed: October 9, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       After a hearing, the district court* found Gary L. Rockwood had violated his
supervised release conditions. The court revoked supervised release and sentenced
Rockwood to twelve months and one day imprisonment, to be followed by twenty-
four months supervised release. On appeal, Rockwood contends (1) the district
court's finding that he violated certain release conditions was clearly erroneous, and



      *
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
(2) the district court abused its discretion in sentencing him. We reject Rockwood's
arguments and affirm.

      First, the district court did not commit clear error in finding Rockwood violated
his supervised release by entering into a transaction with a financial institution
without first obtaining his probation officer's written approval, and by lying to his
probation officer about his status as an investor in a theatrical productions business.
See United States v. Noland, 960 F.2d 1384, 1390 (8th Cir. 1992) (standard of
review).

       Second, the district court, which commented on the seriousness of Rockwood's
violations and noted the revocation sentencing range recommended by Chapter 7
policy statements, did not abuse its discretion in imposing the revocation sentence.
See United States v. Grimes, 54 F.3d 489, 492-93 (8th Cir. 1995) (standard of
review); United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (revocation
sentence exceeding non-binding Guidelines range is not "upward departure").

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-